 

Exhibit 10.3

 


EXECUTED ON FEBRUARY 5, 2009


 

Joshua S. Boger

243 Old Pickard Road

Concord, MA  01742

 

Re: Transition Agreement

 

Dear Dr. Boger:

 

This letter follows up on the discussions we have had concerning your separation
from employment with Vertex Pharmaceuticals Incorporated (“Vertex” or the
“Company”).  The purpose of our discussions and our agreement upon terms is to
establish an amicable arrangement for ending our employment relationship, to
provide for a smooth transition of your responsibilities, to release the Company
from certain claims and to permit you to receive certain severance pay and
related benefits.  With this understanding, and in exchange for your promises
and those of the Company as set forth below, you and the Company agree as
follows (this “Agreement”).

 

1.                                      Employment Status and Final Payments:

 

(a)                                  The Employment Agreement between you and
the Company dated November 1, 1994, as amended May 12, 1995, November 8, 2004
and December 30, 2008 (as amended, the “Employment Agreement”) is acknowledged
to be in full force and effect as of the date hereof.  The Employment Agreement
is hereby amended to terminate on May 23, 2009 unless terminated earlier in
accordance with the terms of the Employment Agreement (the “Term”).  Except as
provided in this Agreement, the provisions of the Employment Agreement shall
apply and be in full force during the Term.  All capitalized terms used herein
without specific definition shall have the meanings set forth in the Employment
Agreement.

 

(b)                                 On February 5, 2009, you will resign your
position as the President of Vertex.  You will continue to serve as the Chief
Executive Officer of the Company from February 5, 2009 until the end of the
Term.  All executive team members will report directly to the new President, who
shall report to you.

 

(c)                                  You will devote your full time to the
business of the Company and faithfully perform such duties and responsibilities
as the Board of Directors, or any of its designees, may reasonably assign to you
from time to time, including but not limited to assisting the new

 

--------------------------------------------------------------------------------


 

President with his transition to the Company and his preparation to become the
Chief Executive Officer of the Company on May 23, 2009.

 

(d)                                 You will continue to receive the same level
of compensation and other benefits under the Employment Agreement until the
expiration of the Term except that the Company shall increase your base salary
to the rate of $950,151 per annum effective February 5, 2009.

 

(e)                                  Provided that you remain employed with the
Company until May 23, 2009, you agree and acknowledge that (i) your employment
shall immediately terminate on May 23, 2009, (ii) the Company thereafter shall
have no further obligations to you under the Employment Agreement except as
provided below in Section 5 of this Agreement, and (iii) your compensation and
payments in connection with such termination and for all future periods shall be
governed solely by this Agreement.   In the event that you die or become
disabled (within the meaning of the Employment Agreement) prior to May 23, 2009,
whether or not there has then been a Change in Control, your employment shall be
deemed to have terminated under this Section 1(e), and you agree and acknowledge
that the Company thereafter shall have no further obligations to you under the
Employment Agreement except as provided below in Section 5 of this Agreement,
and your compensation and payments in connection with such termination and for
all future periods shall be governed solely by this Agreement.

 

(f)                                    If (i) (A) the Company terminates your
employment without Cause prior to May 23, 2009, or (B) you terminate your
employment for Good Reason in compliance with the Employment Agreement prior to
May 23, 2009, and (ii) a Change in Control (as defined in Section 7(f) below)
has not yet occurred, then you shall be eligible to receive the payments and
benefits set forth in this Agreement after any such employment termination, and
not under the Employment Agreement except as provided in Section 5 of this
Agreement.

 

(g)                                 If your employment with the Company
terminates prior to May 23, 2009, for any reason not described in
Section 1(e) or 1(f) above, then your rights to any payments or compensation
following any such employment termination shall be governed solely by the terms
of the Employment Agreement.

 

(h)                                 Other than your position as a member of
Class III of the Board of Directors of the Company or any committee of the Board
of Directors of the Company, you shall not hold any positions or offices with
the Company or any of its subsidiaries upon the earlier of your employment
termination or May 23, 2009 (the “Termination Date”), and all of your duties and
obligations associated with such positions or offices immediately shall cease on
the Termination Date.  Notwithstanding the foregoing, for purposes of
determining when payments and benefits shall be provided to you under either
Section 2 or Section 7 of this Agreement, the Termination Date shall in no event
be earlier than your “separation from service” as determined under Section 409A
of the Code and after applying the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(i)                                     Regardless of the reason for your
employment termination with the Company, upon the Termination Date you shall in
all events be entitled to (i) all earned but unpaid wages and all accrued but
unused vacation time, subject to standard payroll deductions and withholding,
(ii) reimbursement for all reasonable, business-related expenses incurred by you
up

 

2

--------------------------------------------------------------------------------


 

to and through the Termination Date, in accordance with the Company’s expense
reimbursement policy, provided that such reimbursement shall be made no later
than the calendar year following the calendar year in which such expenses are
incurred, and (iii) any rights you have under the provisions of a
Company-provided benefit plan, program, contract or practice based on your
employment up until the Termination Date.

 

2.                                      Consideration:

 

Provided that (i) your employment is terminated under the circumstances set
forth in either Section 1(e) or 1(f) of this Agreement, (ii) you execute an
update to the release provided in Section 6 below in substantially the form
attached hereto as Exhibit A (the “Supplemental Release”) within twenty-one (21)
days after the Termination Date, and (iii) you do not subsequently revoke such
updated release as permitted under Section 16 below, the Company will provide
the following payments and benefits in exchange for, and in consideration of,
your full execution of this Agreement:

 

(a)                                  On the date that is six (6) months and one
(1) day following the Termination Date, the Company shall pay you a one-time,
lump sum payment in the amount of $2,850,453.

 

(b)                                 Upon the Termination Date, you and your
dependents may be eligible to continue your group medical plan coverage under
Company-sponsored plans pursuant to the federal law known as COBRA.  If you are
eligible, and in the event you and your dependents elect COBRA continuation
coverage, the Company shall provide you a cash subsidy to pay the cost of COBRA
coverage properly and timely elected by you and your dependents for a period of
up to eighteen (18) months from the Termination Date.  This subsidy shall be
paid monthly on your behalf in an amount equal to the then current monthly
charge for this COBRA coverage; provided, however, that no amount shall be paid
in excess of $16,500 during the first six months after your Termination Date. 
Any monthly COBRA payment that cannot be paid under the immediately preceding
sentence shall be paid in a single lump sum payment during the first payroll
period immediately following such six month period.  For purposes of COBRA,
Section 4980B(f)(3)(B) of the Code, the qualifying event associated with the
termination of your employment with the Company shall be the Termination Date. 
You understand and acknowledge that it is solely your responsibility to elect
COBRA continuation coverage if you desire such coverage, and that the cash
payment under this Section 2(b) is taxable to you.  You further understand and
acknowledge that the Company’s cash subsidy towards your COBRA coverage is a
taxable event to you, and that you shall be solely responsible for all taxes on
this benefit.  Your rights and obligations under the Company’s group medical
plans shall be governed by the specific terms of the plans and COBRA. 
Information concerning COBRA rights, coverage and election will be sent to you
under separate cover.  In the event you obtain comparable health insurance
coverage through other employment prior to the expiration of the eighteen-month
period, the Company’s obligation to continue to provide cash payments under this
Section 2(b) shall cease as of the effective date of such coverage.  Should you
obtain such coverage, you agree to promptly notify Director – Compensation and
Benefits in writing, including the effective date of such coverage.

 

(c)                                  The Company will reimburse you for your
reasonable fees and expenses of legal counsel incurred in connection with
negotiating this Agreement up to $80,000, subject to the presentation of such
documentation as Vertex may reasonably require, provided that such

 

3

--------------------------------------------------------------------------------


 

reimbursement shall be made no later than the calendar year following the
calendar year in which such fees and expenses are incurred.

 

(d)                                 Except as otherwise specifically provided in
this Agreement or, as applicable, the Employment Agreement, you acknowledge and
agree that you will not receive nor are entitled to receive any additional
compensation or benefits and that no additional benefits are otherwise due or
owing to you under any Company employment agreement or policy or practice.

 

3.                                      Stock Options:

 

(a)                                  Exhibit B to this Agreement lists each
stock option granted to you during your employment with the Company as of the
date of this Agreement that remains outstanding (collectively, the “Stock
Options”).  Except as specifically set forth in this Section 3 and Section 7
below, all of your rights and obligations under each Stock Option, including
without limitation vesting, exercise and expiration, shall be governed by the
terms and conditions of the Equity Plan (as defined below) under which the
Company issued each Stock Option and the award agreement governing each Stock
Option.  The Company represents to you that none of your actual award agreements
contain any materially different terms as compared to the form of award
agreement for each Equity Plan that have been publicly filed by the Company with
the United States Securities and Exchange Commission (the “SEC”).  For purposes
of this Plan, the “Equity Plans” are the Vertex Pharmaceuticals Incorporated
1994 Stock and Option Plan, as amended, the Vertex Pharmaceuticals Incorporated
1996 Stock and Option Plan, as amended and the Vertex Pharmaceuticals
Incorporated Amended and Restated 2006 Stock and Option Plan, as amended
(collectively, the “Equity Plans”).  Each of the Stock Options are listed on
Exhibit B.

 

(b)                                 Provided that you meet the requirements to
receive payments and benefits as set forth in Sections 2(i), 2(ii) and
2(iii) above, the Company shall add an additional eighteen (18) months of
service to your period of employment effective as of May 23, 2009, solely for
purposes of determining the vested percentage under each of the Stock Options. 
The number of Stock Options that will become vested on May 23, 2009 if you meet
the requirements to receive payments and benefits as set forth in Sections 2(i),
2(ii) and 2(iii) above is set forth in Exhibit B.

 

(c)                                  Each of your outstanding and vested Stock
Options shall in all events remain exercisable until December 31, 2010,
provided, however, that if a Qualifying Change in Control Event (as defined in
Section 7(a) of this Agreement) occurs, and you are entitled to payments and
vesting pursuant to Section 7(a) below, all Stock Options held by you at the
time of such event shall remain exercisable for the period set forth in the
applicable Equity Plan (as if the termination of service under such Equity Plan
took place on the date of the Qualifying Change in Control Event), subject to
the Company’s right to extinguish the Stock Options under the Equity Plans on
the Change in Control (as defined in Section 7(f) of this Agreement). 
Notwithstanding anything to the contrary, no Stock Option the fair market value
(as determined using the arithmetic mean of the high and low prices on
February 5, 2009)) of which exceeds the exercise price thereof as of the date
hereof shall be exercisable beyond the earlier of the latest date upon which
such Stock Option could have expired by its original terms under any
circumstances or the tenth anniversary of the original date of grant of the
Stock Option.

 

4

--------------------------------------------------------------------------------


 

(d)                                 For any period after the Termination Date
that you continue in the service of the Company in any capacity that provides
eligibility under the applicable Equity Plan and governing Stock Option award
agreement, such that there shall not have been a “termination of service” under
the applicable Equity Plan and such award agreement, each outstanding Stock
Option shall continue to vest after your Termination Date in accordance with the
provisions of the applicable Equity Plan and such award agreement.  Such
continued vesting will be in addition to the eighteen (18) months of additional
deemed service provided for in Section 3(b) above.

 

(e)                                  Notwithstanding anything to the contrary,
under Section 12 of each of the Equity Plans and your award agreement governing
each Stock Option, “cause” shall be limited to events that have occurred prior
to the Termination Date and, after the Termination Date, “cause” shall be
limited solely to your actions in your capacity as, or as a result of your
status as, a Class III Director of the Company or if you breach the
Non-competition Covenant or the Inventions Agreement (both as defined below);
provided, that you shall not be deemed to have been terminated for “cause” based
on your actions in your capacity as a Class III Director of the Company if said
actions were based on the advice of counsel to the Company or its Board of
Directors or if you are treated in a discriminatory manner with respect to your
Equity Awards from other Directors who are similarly situated.

 

4.                                      Restricted Stock:

 

(a)                                  Exhibit C to this Agreement lists each
share of restricted stock granted to you during your employment with the Company
as of the date of this Agreement that remains subject to a Lapsing Repurchase
Right (collectively, the “Restricted Stock”).  Except as specifically set forth
in this Section 4 and Section 7 below, all of your rights and obligations under
the Restricted Stock shall be governed by the terms and conditions of the
applicable Equity Plan and your award agreement governing each share of
Restricted Stock (each, a “Restricted Stock Agreement”).  The Company represents
to you that the none of your actual award agreements contain any materially
different terms as compared to the form of award agreement for each Equity Plan
that have been publicly filed by the Company with the SEC.  A “Lapsing
Repurchase Right,” with respect to a share of Restricted Stock, shall have the
meaning set forth in the Restricted Stock Agreement applicable to such share.

 

(b)                                 Provided that you meet the requirements to
receive payments and benefits as set forth in Section 2(i), 2(ii) and
2(iii) above, the Company’s Lapsing Repurchase Rights with respect to the
Restricted Stock shall lapse with respect to a “Pro-Rata Share of Restricted
Stock” (as defined in the Second Amendment to the Employment Agreement dated
November 8, 2004) as of May 23, 2009.  The number of shares of Restricted Stock
with respect to which the Lapsing Repurchase Right lapses on May 23, 2009,
pursuant to this Section 4(b) is set forth on Exhibit C.

 

(c)                                  For any period after the Termination Date
that you continue in the service of the Company in any capacity that provides
eligibility under the applicable Equity Plan, such that there shall not have
been a “termination of service” under the applicable Equity Plan, each
outstanding Restricted Stock award shall continue to vest after your Termination
Date in accordance with the provisions of the applicable Equity Plan and
governing Restricted Stock Agreement.  Such continued vesting will be in
addition to the lapse of a “Pro-Rata Share of

 

5

--------------------------------------------------------------------------------


 

Restricted Stock” to occur on May 23, 2009 as provided for in
Section 4(b) above.  Accordingly such Restricted Stock may also vest after your
Termination Date based on continued service as a Class III director, other
service, if any, that provides for continued eligibility under the applicable
Equity Plan and the Company’s subsequent performance.  Specifically, the date on
which the remaining unvested portion, if any, of the Restricted Stock (after
application of Section 7(b) above) is scheduled to vest based solely on
providing continued services shall be eighteen (18) months earlier than such
otherwise scheduled date.  You shall also be entitled to accelerated vesting on
the remaining unvested portion, if any, of the Restricted Stock if the Company
meets the applicable performance criteria while you remain in service as a
Class III director or do not otherwise undergo a termination of service under
the applicable Equity Plan.  For purposes of illustration only, if shares
subject to a Restricted Stock grant that is made on May 23, 2009 only vested in
four years (on May 23, 2013) and you qualified for accelerated vesting under
Section 4(b) above, you would be immediately vested in 37.5% of the Restricted
Stock on May 23, 2009, (18 months / 48 months) pursuant to Section 7(b) above,
and you would vest in the remaining portion of the Restricted Stock by either
providing services as a Class III director (or otherwise providing eligible
services, if any) for an additional thirty (30) months or remaining in service
as a director (or otherwise providing eligible services, if any) when the
Company meets the performance criteria applicable to the Restricted Stock.

 

(d)                                 Notwithstanding anything to the contrary,
under Section 12 of each of the Equity Plans and your award agreement governing
each share of Restricted Stock, “cause” shall be limited to events that have
occurred prior to the Termination Date and, after the Termination Date, “cause”
shall be limited solely to your actions in your capacity as, or as a result of
your status as, a Class III Director of the Company or if you breach the
Non-competition Covenant or the Inventions Agreement (both as defined below);
provided, that you shall not be deemed to have been terminated for “cause” based
on your actions in your capacity as a Class III Director of the Company if said
actions were based on the advice of counsel to the Company or its Board of
Directors or if you are treated in a discriminatory manner with respect to your
Equity Awards from other Directors who are similarly situated.

 

5.                                      Excise Tax Gross-Up:

 

Subject to Section 7 below, you will remain entitled to the excise tax gross-up
contained in Sections 7.1.5 and 7.1.6 of the Employment Agreement, and the
Company shall bear the costs associated with the calculation of the tax
gross-up, if any.  Notwithstanding anything to the contrary contained in the
Employment Agreement, for purposes of determining the amount of the gross-up
payment, you shall be deemed to pay federal income taxes at the actual rate of
federal income taxation applicable to you in the calendar year in which the
gross-up payment is to be made and state and local income taxes at the actual
rates of taxation applicable to you and as are in effect in the state and
locality of your residence in the calendar year in which the gross-up payment is
to be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to you.  At the request of the Company, you shall provide
information necessary from your accountants and financial advisors to determine
your actual rates for federal, state and local income taxes.  For the avoidance
of doubt, you shall continue to be entitled to reimbursement from the Company of
any reasonable expenses incurred in connection with a tax audit to the

 

6

--------------------------------------------------------------------------------


 

extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided to you.

 

6.                                      Limited Release:

 

In exchange for the benefits to be provided to you hereunder, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and your representatives, estate, heirs, successors and
assigns, hereby absolutely and unconditionally release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined to include the
Company and any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and former partners,
directors, shareholders, officers, employees, attorneys and agents, all both
individually and in their official capacities), from any and all actions or
causes of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, torts, debts, damages, controversies, judgments, rights and demands,
whether existing or contingent, known or unknown, suspected or unsuspected, up
to and including the date you sign this Agreement (collectively, “Claims”),
concerning (1) Claims of breach of the Employment Contract; (2) Claims
concerning the manner or means of your separation of employment from the
Company, including without limitation Claims for alleged wrongful termination or
constructive discharge, discrimination, retaliation, intentional or negligent
infliction of emotional distress, negligent misrepresentation, intentional
misrepresentation, fraud, defamation or violation of public policy; and
(3) Claims concerning actions taken (or not taken) by any Company Releasee
relating to your separation of employment.

 

Notwithstanding any contrary provisions of this Agreement, you are not releasing
and will not, as of the Termination Date, be releasing the Company Releasees
from: (1) Claims relating to any vested rights under any company benefit plan;
(2) any Claims for indemnification by the Company pursuant to applicable law
and/or the Company’s Amended and Restated By-Laws; or (3) any claims to enforce
the terms of this Agreement.

 

7.                                      Qualifying Change in Control Event:

 

(a)                                  You may become entitled to additional
payments and vesting in Stock Options and Restricted Stock as described in this
Section 7 if you meet the requirements to receive payments and benefits as set
forth in Sections 2(i), 2(ii) and 2(iii) above, and you satisfy a Change in
Control vesting condition that shall occur if (i) the Company experiences a
Change in Control (as defined in Section 7(f) below) prior to December 31, 2010,
(ii) the Company has entered into, on or after the date hereof, a binding
agreement to effect a transaction that directly results in a Change in Control,
subject to satisfaction of customary closing conditions, prior to December 31,
2010, and a Change in Control takes place thereafter pursuant to the terms of
such agreement, or (iii) the Company experiences a Change in Control, the
consummation of which gives rise to an obligation on the part of the Company to
pay money to a third party pursuant to the terms of a binding agreement to which
reference is made in the immediately preceding clause.  For purposes of this
Agreement, a “Qualifying Change in Control Event” is a Change in Control
described in either paragraph (i), (ii) or (iii) if you had previously met the
requirements to receive payments and benefits as set forth in Sections 2(i),
2(ii) and 2(iii) above.

 

7

--------------------------------------------------------------------------------


 

(b)                                 At such time, if any, before a Qualifying
Change in Control Event, that you experience a “termination of service” under
the Equity Plans, all Stock Options that are then unvested and shares of
Restricted Stock that remain subject to a Lapsing Repurchase Right will be
suspended.  For avoidance of doubt, a suspension means that you will not be able
to exercise any unvested Stock Options or sell any of the shares of Restricted
Stock that are subject to a Lapsing Repurchase Right, nor will the Company be
entitled to have you forfeit any of these awards.  If at any time after
December 31, 2010 it becomes clear that there is no possibility that there will
be a Qualifying Change in Control Event, then you shall forfeit any Stock
Options or Restricted Stock that had previously been suspended.

 

(c)                                  Upon a Qualifying Change in Control Event,
the Company will pay you a cash payment equal to the amount that would be
determined under Section 7.1.2 of the Employment Agreement (assuming that you
were employed on the Qualifying Change in Control Event, were receiving salary
at a rate of $950,151 per annum and the last two annual bonuses paid to you were
the bonuses paid in 2008 and 2009), less the amount, if any, previously paid
under Section 2(a) of this Agreement if your Termination Date occurred before
the Qualifying Change in Control Event.

 

(d)                                 Upon a Qualifying Change in Control Event,
the Company will pay a cash amount to you equal to the cost, determined as of
the Qualifying Change in Control Event, of providing you with life, disability,
accident and health insurance benefits for three years less any amounts
previously paid to you or on your behalf under Section 2(b) above.

 

(e)                                  Upon a Qualifying Change in Control Event,
all Stock Options and Restricted Stock, including those that were suspended
under Section 7(b) above, shall immediately vest.  and shall remain exercisable
for the period set forth in the applicable Equity Plan (as if the termination of
service under such Equity Plan took place on the date of the Qualifying Change
in Control Event), subject to the Company’s right to extinguish the Stock
Options under the Equity Plans on the Change in Control (as defined in
Section 7(f) of this Agreement).

 

(f)                                    A “Change in Control” for purposes of
this Agreement shall mean a Change in Control as defined under the Employment
Agreement.

 

(g)                                 Notwithstanding anything to the contrary in
this Section 7, you shall not be entitled to, and the Company shall have no
obligation to provide, any of the payments or additional vesting set forth in
Section 5 or this Section 7 of this Agreement if you Actively Participate in the
transaction or series of transactions that constitute a Qualifying Change in
Control Event.  For purposes of this Section 7(g), “Actively Participate”
means that you alone or in concert with one or more other persons, initiate,
direct or materially assist the acquiring person or entity in connection with a
transaction or series of transactions that result in a Qualifying Change in
Control Event, without the approval of the Company’s Board of Directors.  For
purposes of interpreting the phrase “Actively Participate” the principles of law
governing the definition of “person” or “group” as such terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 shall apply. 
For the avoidance of doubt, neither your employment by the Company or a
successor entity after a Qualifying Change in Control Event nor your providing
of information to others in the performance of, and in compliance with,

 

8

--------------------------------------------------------------------------------


 

your duties as an executive officer or director of the Company shall, by
itself, be deemed as your having Actively Participated in a Change in Control.

 

8.                                      Accord and Satisfaction:

 

The payments and benefits set forth above in Sections 1, 2 and 7, and the
amendments set forth above in Sections 3 and 4 shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, stock and stock options, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums, under the Employment Agreement or
otherwise.

 

9.                                      Waiver of Rights and Claims Under the
ADEA:

 

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, and you agree that:

 

(a)                                  in consideration for the rights provided in
this Agreement, a portion of which you are not otherwise entitled to receive,
you specifically and voluntarily waive such rights and/or claims you might have
against the Company Releasees under the ADEA (as amended) to the extent such
rights and/or claims arose prior to the date this Agreement was executed;

 

(b)                                 you are advised that you have at least
twenty-one (21) days within which to consider the terms of this Agreement and to
consult with or seek advice from an attorney of your choice or any other person
of your choosing prior to executing this Agreement;

 

(c)                                  you are advised that, notwithstanding any
other contrary provision of this Agreement, consistent with the provisions of
the ADEA (as amended) and other federal discrimination laws, nothing in this
Agreement shall be deemed to prohibit you from challenging the validity of the
Release under Section 6 or the Supplemental Release provided pursuant to
Section 2 (together the “Releases”) under the federal age or other
discrimination laws (the “Federal Discrimination Laws”) or from filing a charge
or complaint of age or other employment related discrimination with the Equal
Employment Opportunity Commission (“EEOC”), or from participating in any
investigation or proceeding conducted by the EEOC.  Further, nothing in the
Releases or this Agreement shall be deemed to limit the Company’s right to seek
immediate dismissal of such charge or complaint on the basis that your signing
of this Agreement constitutes a full release of any individual rights under the
Federal Discrimination Laws, or to seek restitution to the extent permitted by
law of the economic benefits provided to you under this Agreement if you
successfully challenge the validity of either or both of the Releases and
prevail in any claim under the Federal Discrimination Laws;

 

(d)                                 you have carefully read and fully understand
all of the provisions of this Agreement, and you knowingly and voluntarily agree
to all of the terms set forth in this Agreement; and

 

9

--------------------------------------------------------------------------------


 

(e)                                  in entering into this Agreement you are not
relying on any representation, promise or inducement made by the Company or its
attorneys with the exception of those promises described in this document.

 

10.                               Acknowledgements:

 

(a)                                  You acknowledge that you were informed and
understand that you have twenty-one (21) days to review this Agreement and
consider its terms before signing it.  The 21-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Agreement.

 

(b)                                 You further acknowledge that, while this
Agreement is intended to comply with Section 409A of the Code, and shall be so
interpreted, any tax liability incurred by you under Section 409A of the Code is
solely your responsibility.

 

11.                               Company Files, Documents and Other Property:

 

You agree that on or before the Termination Date you will return to the Company
all Company property and materials, including but not limited to, (if
applicable) personal computers, laptops, Blackberries, fax machines, scanners,
copiers, Company credit cards and telephone charge cards, manuals, building keys
and passes, courtesy parking passes, diskettes, intangible information stored on
diskettes, software programs and data compiled with the use of those programs,
software passwords or codes, tangible copies of trade secrets and confidential
information, sales forecasts, names and addresses of Company customers and
potential customers, customer lists, customer contacts, sales information, sales
forecasts, memoranda, sales brochures, business or marketing plans, reports,
projections, and any and all other information or property previously or
currently held or used by you that is or was related to your employment with the
Company (“Company Property”), provided, however, that you may retain Company
Property that is necessary to carry out your duties as a member of the Board of
Directors.  Notwithstanding the foregoing, Company Property does not include any
personal documents or data compiled not related to the business of the Company
that you may have created using commercially available third-party software
licensed by the Company.  You agree that in the event that you discover any
other Company Property in your possession after the Termination Date of this
Agreement you will immediately return such property to the Company.  Upon the
termination of your service as a member of the Board of Directors, you will
immediately return to the Company all remaining Company Property in your
possession.

 

The Company agrees that it will maintain your Company email account for the
period of thirty (30) days immediately following the Termination Date and shall
automatically forward a copy of all emails sent to you at the Company during
such period to your home email address; provided that, you immediately return or
delete any and all correspondence containing Company trade secrets or
confidential information, as referenced above, and any and all correspondence
that is not of a personal nature to you, unless the information or
correspondence is necessary for you to carry out your duties as a member of the
Board of Directors, in which case you may permissibly retain such information
and correspondence, so long as you delete such information and correspondence
upon the termination of your service on the Board of Directors.  In addition,
the Company agrees that it will maintain your Company voicemail account for the
period of thirty

 

10

--------------------------------------------------------------------------------


 

(30) days immediately following the Termination Date, and you and the Company
agree that your current executive assistant shall be given access to your
voicemail account and shall be instructed to communicate to you on a regular
basis all personal messages left on your voicemail as well as all other
communication.

 

12.                               Future Conduct:

 

(a)                                  Mutual Nondisparagement:  You will not make
disparaging, critical or otherwise detrimental comments to any person or entity
concerning the Company, its officers, directors, employees, stockholders or
business partners; the products, services or programs provided or to be provided
by the Company; the business affairs, operation, management or the financial
condition of the Company; or the circumstances surrounding your employment
and/or separation of employment from the Company.  Likewise, the Company will
not, and will take actions designed to ensure that its executive officers and
members of its Board of Directors will not, make disparaging, critical or
otherwise detrimental comments to any person or entity concerning you or the
circumstances surrounding your employment and/or separation of employment from
the Company.  The Company shall instruct all the executive officers and members
of its Board of Directors of their respective obligations under this
Section 12(a).  Your and the Company’s sole remedy in enforcing the terms of
this Section 12(a) shall be injunctive relief and/or the recovery of damages as
determined by a court of competent jurisdiction.  Except as ordered by a court
of competent jurisdiction (provided the Company cannot off set any nonqualified
deferred compensation under Section 409A of the Code), the Company shall not
have the right to set off the amount of such damages, if any, against any
payment or benefit otherwise due to you from the Company pursuant to this
Agreement or your Employment Agreement, nor shall your violation of the
provisions of this Section 12(a) vitiate or limit any of the Company’s
obligations under this Agreement or the Employment Agreement.

 

(b)                                 Disclosures:  Nothing herein shall prohibit
or bar you or the Company from providing truthful testimony in any legal
proceeding or in communicating with any governmental agency or representative or
from making any truthful disclosure required, authorized or permitted under law;
provided, however, that in providing such testimony or making such disclosures
or communications, you and the Company agree to use reasonable efforts to ensure
that this Section is complied with to the maximum extent possible. 
Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
you from contacting, seeking assistance from or participating in any proceeding
before any federal or state administrative agency to the extent permitted by
applicable federal, state and/or local law.  However, you nevertheless will be
prohibited to the fullest extent authorized by law from obtaining monetary
damages in any agency proceeding in which you do so participate.

 

(c)                                  No Agency Relationship.  From and after the
Termination Date, unless otherwise expressly authorized in writing by the
Company’s Board of Directors, and except in those circumstances where you are
acting pursuant to your duties as a member of the Board of Directors, you shall
no longer be the agent of the Company and shall no longer have the power or
authority to, and you shall no longer attempt to, (i) bind the Company,
(ii) incur any liability or obligation on behalf of the Company, or (iii) hold
yourself out as authorized to act on behalf of the Company, including, without
limitation, participating in any investor calls or communicating with the media
regarding the Company.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Litigation Cooperation.  During your
continued employment with the Company and after the Termination Date, you agree
to cooperate fully with the Company in any action, proceeding, charge or lawsuit
in which the Company is a party as reasonably requested by the Company from time
to time or as required by law or legal process.  After the Termination Date, you
agree to provide such litigation assistance at such times that are mutually
agreeable to you and the Company, and that do not unreasonably interfere with
employment, service on boards of directors, or volunteering in which you may be
engaged.  For the twelve month period immediately following the Termination
Date, you agree to provide such litigation assistance without further
compensation than the agreements of the Company in this Agreement and
reimbursement of reasonable expenses directly incurred by you in connection with
such litigation assistance.  After the twelve-month anniversary of the
Termination Date, the Company shall pay you $500 per hour in connection with any
such litigation assistance (other than your participation as a witness or
deponent pursuant to a deposition notice, subpoena, summons or other legal
process) and reimburse you for reasonable expenses directly incurred by you in
connection with such litigation assistance.  For purposes of this paragraph, the
term “expenses” shall not include attorneys’ fees.

 

(e)                                  Indemnification.  During your continued
employment with the Company and after the Termination Date, you shall be
eligible for indemnification to the fullest extent permitted under the Company’s
Amended and Restated By-Laws, and for coverage under the Company’s Directors and
Officers Liability Insurance Policy in accordance with the terms and conditions
set forth therein, provided that the Company continues to maintain such
insurance coverage.

 

13.                               Employee Nondisclosure and Inventions
Agreement; Agreement Not to Compete:

 

You hereby acknowledge the existence and continued validity of the Employee
Non-Disclosure and Inventions Agreement that you previously executed (the
“Inventions Agreement”) and the “Non-competition” covenant set forth in
Section 8 (the “Non-competition Covenant”) of the Employment Agreement, for the
period of time set forth in the Non-competition Covenant.  You agree to abide by
your obligations contained in the Inventions Agreement and the Non-competition
Covenant for the periods set forth therein.

 

14.                               Tax Withholding and Reporting.

 

The Company shall withhold any taxes that are required to be withheld from the
payments and benefits provided under this Agreement.  If you do not make
withholding arrangements in advance of the payment of compensation or benefits
under this Agreement that are reasonably satisfactory to the Company, the
Company shall be entitled to withhold amounts from such payments and benefits in
any reasonable manner as it determines its sole discretion.  You acknowledge
that the Company’s sole liability regarding taxes is to forward any amounts
withheld to each appropriate taxing authority.  Further, the Company shall
satisfy all applicable reporting requirements.

 

15.                               Representations and Governing Law:

 

(a)                                  This Agreement sets forth the complete and
sole agreement between the parties and supersedes any and all other agreements
or understandings, whether oral or written, except

 

12

--------------------------------------------------------------------------------


 

the Employment Agreement to the extent it applies to the period of time prior to
the Termination Date as expressly set forth in Section 1 of this Agreement, the
Inventions Agreement, the Noncompetition Covenant and the stock option and
restricted stock agreements as modified to the extent referenced in Sections 3
and 4, each of which shall remain in full force and effect in accordance with
their respective terms and as modified by this Agreement.  This Agreement may
not be changed, amended, modified, altered or rescinded except upon the express
written consent of the Company and you.

 

(b)                                 If any provision of this Agreement, or part
thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.  The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.

 

(c)                                  This Agreement and any claims arising out
of this Agreement (or any other claims arising out of the relationship between
the parties) shall be governed by and construed in accordance with the laws of
The Commonwealth of Massachusetts and shall in all respects be interpreted,
enforced and governed under the internal and domestic laws of Massachusetts,
without giving effect to the principles of conflicts of laws of such state.  Any
claims or legal actions by one party against the other shall be commenced and
maintained in state or federal court located in Massachusetts, and you and the
Company hereby submit to the jurisdiction and venue of any such court.

 

(d)                                 You may not assign any of your rights or
delegate any of your duties under this Agreement; provided, however, that any
unpaid benefits, whether or not due from the Company at such time, shall inure
to the benefit of your heirs and estate.  The rights and obligations of the
Company shall inure to the benefit of, and shall be binding upon, the Company’s
successors and assigns.

 

16.                               Revocation Period:  You may revoke this
Agreement at any time during the seven-day period immediately following your
execution hereof.  As a result, this Agreement shall not become effective or
enforceable until the seven-day revocation period has expired.

 

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.

 

 

Very truly yours,

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

 

By:

/s/ CHARLES A. SANDERS

 

 

CHARLES A. SANDERS

 

13

--------------------------------------------------------------------------------


 

I REPRESENT THAT I HAVE HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS
OF THIS AGREEMENT WITH AN ATTORNEY OF MY CHOOSING, AND THAT I HAVE CAREFULLY
READ THIS AGREEMENT, FULLY UNDERSTAND ITS TERMS AND CONDITIONS AND KNOWINGLY AND
VOLUNTARILY SIGN MY NAME OF MY OWN FREE ACT.  IN ENTERING INTO THIS AGREEMENT, I
DO NOT RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR
ITS REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

Accepted and Agreed to:

 

/s/ Joshua S. Boger

 

 

 

Joshua S. Boger

 

 

 

Date:

February 5, 2009

 

 

14

--------------------------------------------------------------------------------


 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Joshua S. Boger, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Transition Agreement and Release,
have been advised of my right to consult with an attorney regarding such
Agreement and have considered carefully every provision of the Agreement, and
that after having engaged in those actions, I prefer to and have requested that
I enter into the Agreement prior to the expiration of the 21-day period.

 

 

Dated:

February 5, 2009

 

/s/ Joshua S. Boger

 

 

 

Joshua S. Boger

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

Supplemental Release

 

In exchange for the benefits to be provided to you hereunder, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and your representatives, estate, heirs, successors and
assigns, hereby absolutely and unconditionally release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined to include the
Company and any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and former partners,
directors, shareholders, officers, employees, attorneys and agents, all both
individually and in their official capacities), from any and all actions or
causes of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, torts, debts, damages, controversies, judgments, rights and demands,
whether existing or contingent, known or unknown, suspected or unsuspected, up
to and including the date you sign this Agreement (collectively, “Claims”),
concerning (1) Claims of breach of the Employment Contract; (2) Claims
concerning the manner or means of your separation of employment from the
Company, including without limitation Claims for alleged wrongful termination or
constructive discharge, discrimination, retaliation, intentional or negligent
infliction of emotional distress, negligent misrepresentation, intentional
misrepresentation, fraud, defamation or violation of public policy; and
(3) Claims concerning actions taken (or not taken) by any Company Releasee
relating to your separation of employment.

 

Notwithstanding any contrary provisions of this Agreement, you are not releasing
and will not, as of signing this Supplemental Release, be releasing the Company
Releasees from: (1) Claims relating to any vested rights under any company
benefit plan; (2) any Claims for indemnification by the Company pursuant to
applicable law and/or the Company’s Amended and Restated By-laws; or (3) any
claims to enforce the terms of this Supplemental Release.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Stock Options

 

17

--------------------------------------------------------------------------------


 

Exhibit C

 

Restricted Stock

 

18

--------------------------------------------------------------------------------